Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending and rejected. Claim 13 is withdrawn as being directed to a non-elected invention.

Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/20/2022.
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 7/20/2022 is acknowledged.  The traversal is on the ground(s) that apparatus claim 13 now includes all the limitations of the independent method claim.  This is not found persuasive because the apparatus as claimed can still be used to practice another and materially different method, for example, it can be used to apply a non-electrode coating to a textile web, for example to apply a polymer coating to a textile web for forming prepregs.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both the unwinder and the diverters. Note page 30, line 13 describes the diverters with reference character 18, which should be corrected to 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 24b   on page 33, line 9. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakawa, JP 2014-120273 A (provided on the IDS of 3/11/2021).
	The following citations for Hirakawa, JP 2014-120273 A are in reference to the machine translation provided by JPlat-Pat.
	Regarding claim 1, Hirakawa teaches a method for processing an electrode sheet (providing an electrode formed as a sheet, i.e. a coated elongated metal foil, overview and 0009), wherein the electrode sheet has a carrier layer and an electrode material that is applied to the carrier layer only in a material region of the electrode sheet, so that a free region, which is free of electrode material, remains for the formation of diverters (where the elongated metal foil is a carrier having an application portion formed by applying an active material mixture and a non-application portion having a width along at least one side extending in a longitudinal direction of the metal foil and not coated with the active material mixture, 0009, where current collectors, i.e. diverters, are formed of the non-coated or non-applied portions, 0038 and Fig. 7), the method comprising: 
guiding the electrode sheet in a conveying direction through a processing device so that the material region and the free region run side by side (where the electrode is conveyed through a manufacturing apparatus in the longitudinal direction by being fed from roll 51 and wound onto roll 52 and the non-application portion extends in the longitudinal direction of the metal foil, 0001, 0009, 0028, 0030, and Fig. 5, such that the electrode sheet will be conveyed in a direction through a processing device so the material region and the free region run side by side, Fig. 7), 
wherein the processing device has a calender through which the electrode sheet is guided and with which the material region is calendered (where a roll press for pressurizing the electrode is used, overview, 0009, and Fig. 5), and 
wherein the processing device additionally has at least one roller that is designed in such a way that it exerts a transverse tensile stress on the electrode sheet (where the calender or roll press includes a first roller part 56 for pressing the application part of the electrode and a second roller part 57 for pressing the non-application part, overview, 0009, 0031-0036, 0039-0040, and Fig. 6-8, such that the additional roller is the roller part 57 that applies a transverse tensile stress on the uncoated portion of the electrode sheet, i.e. by pressing the uncoated portion).
Regarding claim 2, Hirakawa teaches the limitations of instant claim 1. They further teach that the roller part 57, i.e. the at least one roller for exerting the transverse tensile stress has an outer surface made of rubber (0031), i.e. the roller part is made of rubber such that the outer surface will also be rubber.
Regarding claim 5, Hirakawa teaches the limitations of instant claim 1. They further teach that when the application portion is pressed by the press member, i.e. calender, a load acts on the application portion (0010). They teach that the second roller portion applies a load onto the non-application portion (0010). Thereby using the rollers 56 and 57 the difference in the applied load on the coated portion and the non-coated portion is reduced (0010 and 0043). Therefore, as roller 56 presses the electrode sheet and rotates, it will produce a longitudinal tension difference between the free region and the material region in the conveying direction, i.e. a load on the coated region where roller 57 will also exert a longitudinal tensile stress in addition to the transverse tensile stress as the roller rotates and presses so as to reduce or compensate the load on the coated and uncoated regions.

Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukunaga, JP 2013-235673 A (provided on the IDS of 3/11/2021).
	The following citations for Fukunaga, JP 2013-235673 A are in reference to the machine translation provided by JPlat-Pat.
	Regarding claim 1, Fukunaga teaches a method for processing an electrode sheet (manufacturing a battery electrode sheet, overview), wherein the electrode sheet has a carrier layer and an electrode material that is applied to the carrier layer only in a material region of the electrode sheet, so that a free region, which is free of electrode material, remains for the formation of diverters (where the electrode sheet 10 is in the form of a belt-like continuous body that is long in the conveying direction, 0020 and Fig. 1, where a coating is applied to a portion of the surface of the electrode sheet and a current collector electrode portion of the sheet remains uncoated, 0023, 0024, 0026, and Fig. 1, where the uncoated portion form the current collectors, i.e. remains uncoated for the formation of diverters, overview and 0026), the method comprising: 
guiding the electrode sheet in a conveying direction through a processing device so that the material region and the free region run side by side (where the sheet is conveyed through the apparatus so that the coated region and uncoated region run side by side, overview, 0023, 0026, and Fig. 1-2), 
wherein the processing device has a calender through which the electrode sheet is guided and with which the material region is calendered (where a pressure roller is disposed on both sides of the electrode sheet to compress the coating layer, 0027, 0045, and Fig. 2), and 
wherein the processing device additionally has at least one roller that is designed in such a way that it exerts a transverse tensile stress on the electrode sheet (where a cutting unit includes an upper blade and lower blade in a roller for cutting the collecting electrode portion, 0029, 0053, and Fig. 3, where since the blade on the roller will cut the uncoated portion it will result in applying a transverse tensile stress by pressing to cut).
Regarding claim 3, Fukunaga teaches the limitations of instant claim 1, wherein the at least one roller has a rotary blade for cutting the current collecting portions (0053 and Fig. 3), such that it will have a textured outer surface.
Regarding claims 7 and 9, Fukunaga teaches the limitations of instant claim 1. They further teach that the at least one roller has a rotary blade to cut the conductive sheet so as to form the collecting electrode potion (0053), such that a cutting tool is integrated into the at least one roller to part the carrier layer in the free region for forming diverters, i.e. collecting electrode portions. Further, since the roller will continue to roll and cut the conductive sheet it will result in forming recurring diverters (Fig. 1 and Fig. 6). Moreover, this portion is considered a first stage with one of the at least one roller that is designed to engage the free region and exert the transverse tensile stress at the same time as forming the recurrent diverters.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanai, US 2018/0226630 A1.
Regarding claim 1, Yanai teaches a method for processing an electrode sheet (a method of roll-pressing an electrode plate, abstract), wherein the electrode sheet has a carrier layer and an electrode material that is applied to the carrier layer only in a material region of the electrode sheet, so that a free region, which is free of electrode material, remains for the formation of diverters (where the electrode plate has an uncoated and a coated part, abstract, where the uncoated part becomes a connection terminal part in the process of assembling into a battery, 0038, i.e. a diverter, and where the plate is in the form of an active material coated onto a portion of a metal foil, 0038 and Fig. 3-4B, such that the electrode sheet has a carrier layer, i.e. metal foil, and an electrode material applied to the carrier in the material region), the method comprising: 
guiding the electrode sheet in a conveying direction through a processing device so that the material region and the free region run side by side (where the electrode sheet is moved from roll 152 to roll 151 through the roll press machine, Fig. 1, and where the sheet is pressed with rollers as in Fig. 10, indicating that the sheet is conveyed through the device so the material region and the free region run side by side), 
wherein the processing device has a calender through which the electrode sheet is guided and with which the material region is calendered (where an upper pressing roll, 101, and a lower pressing roll, 102, presses the coated active material region, 0035, 0044, and Fig. 1, such that rolls 101 and 102 provide a calender through which the sheet is guided and pressed in the material region), and 
wherein the processing device additionally has at least one roller that is designed in such a way that it exerts a transverse tensile stress on the electrode sheet (where the device also includes working rolls 201 that press and stretch the uncoated part of the electrode plate, 0049, 0077, Fig. 5, and Fig. 10).
Regarding claim 3, Yanai teaches the limitations of instant claim 1. They further teach that the at least one roller for exerting the transverse tensile stress has a textured outer surface (Fig. 10).
Regarding claim 5, Yanai teaches the limitations of instant claim 1. They further teach that the calender, i.e. pressing rolls 101 and 102, stretch the coating region and not the uncoated parts (0044), such that the calender applies a longitudinal tension difference between the free region and the material region in the conveying direction since it rotates in the conveying direction (Fig. 5). They teach that the at least one roller stretches the uncoated regions and presses the uncoated regions (0049), such that the at least one roller also exerts a longitudinal tensile stress in addition to the transverse tensile stress. They teach that when the coated part is stretched and the uncoated part is not stretched, wrinkles occur (0008). They teach that device 200 is the wrinkle occurrence prevention device (0077 and Fig. 5). Therefore, since the difference in longitudinal tension, i.e. stretching, between the coated and uncoated portions is what causes wrinkles and their device prevents wrinkles from occurring by stretching the uncoated regions, it is understood to compensate the difference in longitudinal tension, i.e. both the coated and uncoated regions are stretched equally (0078-0080 and Fig. 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa as applied to claim 1 above, and further in view of Yamauchi, JP 2015-044137 A.
The following citations for Yamauchi, JP 2015-044137 A are in reference to the machine translation provided by JPlat-Pat.
	Regarding claim 4, Hirakawa teaches the limitations of clam 1, as discussed in the 102(a)(1) rejection above. Hirakawa further teaches applying the coating and performing a drying step (0024).
They do not teach that the at least one roller for exerting the transverse tensile stress is helical in shape.
	Yamauchi teaches a coating device that suppresses generation of wrinkles on a metal foil with a coating liquid (overview). They teach that the coating device includes a pair of rollers so that a spiral peripheral surface of the roller moves outward of the metal foil in a width direction (overview). They teach that the peripheral surface of the roller is in slide-contact with an uncoated part 2b and pulls the metal foil in the width direction (overview). They teach that the rollers supply a pressing force to the metal foil (0006). They teach applying a coating liquid containing an active material to a metal foil for forming an electrode of a battery (0014-0015 and Fig. 2). They teach that in coating apparatuses that apply a coating to a metal foil and dry the coating, the foil is brought into contact with a roll is cooled and contracted so as to form wrinkles which can cause failure in a post-process (0004). They teach that by contacting the uncoated portion with the helical or spiral rollers, wrinkles can be prevented from forming (overview and 0008).
	From the teachings of Yamauchi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the processes of Hirakawa to have included the rolling process of Yamauchi so as to have exerted a transverse tensile stress on the electrode sheet in the uncoated region using helical or spiral shaped rollers because Hirakawa teaches coating and drying the electrode sheets and Yamauchi teaches that their process prevents the formation of wrinkles after drying due to the temperature change so as to prevent failure in a post-process such that it will be expected to also prevent wrinkles in the processes of Hirakawa. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga as applied to claim 1 above, and further in view of Yamauchi, JP 2015-044137 A.
	Regarding claim 4, Fukunaga teaches the limitations of clam 1, as discussed in the 102(a)(1) rejection above. Fukunaga further teaches applying the coating liquid to the conductive sheet and drying the liquid (overview).
	They do not teach that the at least one roller for exerting the transverse tensile stress is helical in shape.
	Yamauchi teaches a coating device that suppresses generation of wrinkles on a metal foil with a coating liquid (overview). They teach that the coating device includes a pair of rollers so that a spiral peripheral surface of the roller moves outward of the metal foil in a width direction (overview). They teach that the peripheral surface of the roller is in slide-contact with an uncoated part 2b and pulls the metal foil n the width direction (overview). They teach that the rollers supply a pressing force to the metal foil (0006). They teach applying a coating liquid containing an active material to a metal foil for forming an electrode of a battery (0014-0015 and Fig. 2). They teach that in coating apparatuses that apply a coating to a metal foil and dry the coating, the foil is brought into contact with a roll is cooled and contracted so as to form wrinkles which can cause failure in a post-process (0004). They teach that by contacting the uncoated portion with the helical or spiral rollers, wrinkles can be prevented from forming (overview and 0008).
	From the teachings of Yamauchi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the processes of Fukunaga to have included the rolling process of Yamauchi so as to have exerted a transverse tensile stress on the electrode sheet in the uncoated region using helical or spiral shaped rollers because Fukunaga teaches coating and drying the electrode sheets and Yamauchi teaches that their process prevents the formation of wrinkles after drying due to the temperature change so as to prevent failure in a post-process such that it will be expected to also prevent wrinkles in the processes of Fukunaga. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa as applied to claim 5 above, and further in view of Fukunaga, JP 2013-235673 A.
	Regarding claim 6, Hirakawa teaches the limitations of claim 5 as discussed in the USC 102(a)(1) rejection above. They teach that the material is conveyed through the pressure rollers and wound on roller 52 (0009, 0030, and Fig. 5).
	They do not teach that the at least one roller has a drive for exerting longitudinal tensile stress.
	Fukunaga teaches forming a battery electrode sheet that includes using a pressure roller (overview, 0008, 0027, and Fig. 2). They teach that the pressure roller is connected to the rotating driving motors (0027). They teach that the pressure press section compresses the coating layer which has been coated and dried while holding the electrode sheet from both sides and conveying it downstream (0027 and Fig. 2). Therefore, they teach a calender roller that has a drive for exerting a longitudinal tensile stress since it conveys the sheet downstream.
	From the teachings of Fukunaga, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hirakawa to have used a drive for the calender roller to exert a longitudinal tensile stress on the sheet because Fukunaga teaches that a drive motor is used for driving a calender roller in a process similar to that of Hirakawa such that it will be expected to suitably drive the calender rollers for pressing the electrode sheet and conveying it downstream.

Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga as applied to claim 1 above, and further in view of Nakazato, US 6,667,000 B1 and Asai, JP 2019-186172 A.
	The following citations for Asai, JP 2019-186172 A are in reference to the machine translation provided by JPlat-Pat.
	Regarding claims 8, 11, and 12, Fukunaga teaches the limitations of claim 1 as discussed in the USC 102(a)(1) rejection above. Fukunaga teaches applying the coating liquid to the conductive sheet and drying the liquid followed by cutting the collecting electrode portions and a pressing (overview).
	They do not teach a cutting tool integrated into at least one of the at least one roller, by means of which the electrode sheet is parted in the material region and along the conveying direction in such a way that a plurality of partial sheets are formed which run side by side. 
	Nakazato teaches a method for production of an electrode (abstract). They teach that the electrode is cut to predetermined dimensions in the width direction and in the longitudinal direction and compression-molded with the use of a roller press during the period of time after application and drying of the electrode coating-material (Col. 4, lines 51-63). They teach that the cutting generally includes a slitting step of forming the electrode to have a predetermined width in the direction of production flow and a cutting step of forming it to have a desired length (Col. 4, lines 51-63). They teach that compression-molding is done to provide a desired density and thickness (Col. 4, lines 51-63). They teach that the slitting step, the cutting step, the compression-molding step, and the heating treatment step can be carried out in any order (Col. 4, lines 64-66). They provide an example where the electrode is slit in a longitudinal direction, heat treated, and compression-molded by a roller press (Col. 6, lines 36-45).
	Asai teaches manufacturing a primary precursor by bonding a first separator material to an electrode material (overview) They teach that a secondary manufacturing step is a step of passing the primary precursor through a rotary die cutter, inserting a cutting blade into the electrode material in the primary precursor, cutting the electrode material without cutting the first separator material, and cutting the electrode material into the shape of a positive electrode to manufacture a secondary precursor (overview). They teach that the electrode material includes a long metal foil as a long current collector, and a first coating portion 22a in which a positive electrode active substance layer is longitudinally formed on both surfaces of the long metal foil (0037 and Fig. 4). They teach that the long metal foil has an exposed portion that is not coated, where the exposed portion become a positive electrode tab (0038 and Fig. 4). They teach using a rotary die cutter as a cutting device on the downstream side of the pressure contact roller unit in the conveyance direction (0068, Fig. 3, and Fig. 11). They teach that the rotary die cutter includes a die roll and an anvil roll, where the die roll includes a roll body and a cutting edge 67 would around a peripheral surface of the roll body (0068 and Fig. 11). They teach that as roll body 66 rotates, the cutting edge moves so as to cut the precursor in the width direction (0068-0070 and Fig. 11). Therefore, Asai teaches using a rotary die cutter to slit an electrode precursor down the middle, i.e. in the width direction.
	From the teachings of Nakazato and Asai, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fukunaga to have included a step of slitting the electrode using a rotary die cutter so as to part the electrode in the material region followed by pressing with the two rollers because Nakazato teaches that electrodes are generally slit longitudinally, where pressing can be done before or after slitting, and Asai teaches using a rotary die cutter so as to cut and electrode longitudinally, i.e. along the width direction, such that it will be expected to provide the desired and predictable result of successfully slitting the electrode sheet for forming individual electrodes. Therefore, in the process of Fukunaga in view of Nakazato and Asai a cutting tool is integrated into at least one of the at least one roller by means of which the electrode sheet is parted in the material region and along the conveying direction in such a way that a plurality of partial sheets are formed which run side by side, i.e. the electrode sheet is slit into two sheets along the conveying direction. Further, since a rotary die cutter is used, it will engage the material region and exert a transverse tensile stress therein as required by claim 11. Moreover, the slitting step can be considered a third processing stage where coating is a first stage, cutting the current collecting regions is a second stage, slitting is the third, and the pressing of the partial sheets by the two pressing rollers is the fourth processing stage.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yanai, US 2018/0226630 A1.
Regarding claim 10, Yanai teaches the limitations of instant claim 1 as discussed in the USC 102(a)(1) rejection above. They further teach that pressing rollers, 101 and 102, compress the electrode material (0044 and Fig. 5), such that two calender rollers are on opposite sides of the electrode sheet. They teach that the processing device includes four rollers (Fig. 5). It is noted that the device includes 8 rollers, but since rollers 202 are support rollers for supporting working roller 201 (0049 and Fig. 5), and not for pressing, they are not considered to be part of the pressing rollers of the device. Further, as written, the claim is not limited to only four rollers only that the device has four rollers (such that more rollers can be included). Pressing roller 101, i.e. a calender roller, is depicted as having working rollers 201 on either side (Fig. 5), where they share a common axis of rotation, i.e. into the page. They teach that working rollers are used to press and stretch the uncoated regions of the electrode plate without stretching the coated part (0049, 0068, and Fig. 10). They depict the process as compressing the uncoated regions with the working roll 201, compressing the coated regions with the pressing roll, and then compressing the uncoated regions with the working roll (Fig. 13). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the working rolls so that they act on and exert a tensile stress only in the free regions because Yanai depicts the working rollers as acting only on the uncoated regions and indicates that the working rollers do not stretch the coated regions such that it will be expected to provide the pressing and stretching to the desired regions of the electrode plate. Therefore, the process of Yanai is considered to meet the requirements of claim 10, as discussed in the 112(b) rejection above. Further, this processing step is considered to be a second processing stage with the unwinding of the electrode plate being the first stage (Fig. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718